department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil re kekkkkkkkek srrererers contact person ialalalalalaiaialala identification_number rnr r rie contact number kk rake employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in sec_501 donors may not deduct contributions to you under sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file them to this office file the returns in accordance with their instructions and do not send failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number ieee contact number kkk _krak fax number kkk kk employer_identification_number uil rr rrr krarrkkkrkkk kk kaki legend tate date1 corporation1 corporation2 llc date2 dear rekkrkekrekk kekkekeeke rkkekkerkek hrekekkkeeke kerkkeeeke rkekkkkkrkrek we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated under the laws of state on date1 your articles of incorporation state that you are organized for charitable religious educational and scientific purposes within the meaning of sec_501 your specific purposes include acting as an administrative services organization to provide management and other support services that promote support and benefit organizations qualifying under sec_501 including without limitation corporation1 and corporation2 hereafter referred to as the initial members collectively the initial members are unrelated to one another additional sec_501 organizations may become members only upon the unanimous approval of the initial members and must meet the qualifications set forth in your bylaws your articles contain a prohibition on inurement and provide that upon dissolution all remaining assets shall be distributed to your members provided that each is then qualified as an organization under sec_501 a predecessor organization llc was formed on date2 but never operated as the process of making llc operational moved forward it was determined that a limited_liability_company was not the best form for facilitating the contemplated purposes as a result a plan of merger was hrrkkkkkkkk adopted you were incorporated and the merger took immediate effect on datei-your date of incorporation the information provided in form_1023 indicates you were designed to provide your initial members and other area tax-exempt organizations desiring to use your services the benefit of collaborating and sharing a variety of management and related administrative services thereby gaining efficiencies and economies of scale and allowing the participating organizations to focus on their respective missions goals and programs specific services contemplated include four core service areas human resources finance accounting and electronic health record development management information_technology and support services in particular e e e e the finance department will provide financial reporting development of management tools monthly reconciliation of general ledger accounts payroll processing accounts_payable billing for reimbursements internal budgets and budgets for grant proposals contract negotiation and the setting of reimbursement rates review of fiscal policies and procedures and monitoring of internal controls oversight of annual audits and site visits from funders coordination of tax reporting procurement of insurance including property insurance professional general liability workers compensation and d o and treasury functions and management of cash_flow the human resources training departments will provide centralized services for all human resource needs including recruitment applicant tracking and processing benefit management tracking employee documentation time and labor tracking payroll processing hr consultation employee training and training management and maintenance the ehr development management department will provide maintenance of clinical records ehr implementation and maintenance report customization ad hoc reporting assigning caseloads access and permissions forms customization and creation of new forms producing required reports providing user support for medical records responding to rols assistance during audits and claims based billing the information_technology department will support the infrastructure of advanced communications data storing and data sharing technology support fiber and broadband computer networks provide professionals to ensure system security network administration database management and software and hardware support provide a one-stop helpdesk support system provide continuing professional development to it staff the goal to utilize advances in technology to reduce costs and increase productivity security and outcomes e purchasing department using the combined purchasing power of the members to the property management transportation purchasing department includes the maintenance department providing hvac plumbing painting repair work light electrical work locksmith and other services to be determined the transportation department overseeing a combined fleet of vehicles and providing fleet maintenance recordkeeping coordination of trips and funder documentation and the krrekkkekke aggressively negotiate to obtain the most favorable pricing to implement your activities you state you will enter into two different contracts with each of your initial members the first contract will be a management services agreement pursuant to which each member will purchase certain management services secondly you will enter into employee_leasing agreements with your initial members to lease employees from each member to conduct your operations until your operations become firmly established the amount to be paid_by the initial members under the management services agreement will in the aggregate equal the amounts to be paid to each of the members under the employee_leasing agreements you expect that cost efficiencies generated over time will allow excess income to be passed back to the members you further state that all services you will provide to the initial members would be carried on directly by them in the absence of your management services agreements at the time of your application you had not expanded services to other organizations however you indicated that contracts with other sec_501 organizations will be negotiated such that payments are calculated and paid either at the cost of the goods or services provided or at cost plus a reasonable administrative fee you will not engage in fundraising you state that your sole source of revenue once you are fully operational will come from gross_receipts gross_receipts are categorized as follows e e in-kind occupancy costs rent including utilities and building maintenance_costs which will be donated by corporation2 for the space the space you occupy o rent will be charged based on square footage at fair_market_value you will use an analysis of similar space in the local real_estate market administrative services revenue relating to services provided for finance accounting human resources electronic health record development management information_technology and support services o fees will be charged based on cost plus an administrative fee property maintenance services revenue relating to service provided for property maintenance-repairs renovations project management etc o fees will be charged atdollar_figure _ per hour which is based on cost plus a small administrative fee you state that all fees are based on cost plus an administrative fee not to exceed the fair market _ value all fee schedules are approved by your board_of directors your expenses include those for occupancy depreciation and depletion professional fees and disbursements to or for the benefit of members ie employee_leasing costs you list computer_software and leasehold improvements as your depreciable assets you also list expenses for software maintenance fees software subscription fees insurance operating_expenses and bank fees you explain that operating_expenses are for office supplies such as stationary envelopes postage computer supplies website maintenance and meeting costs hrrkeekkkek your bylaws provide that you shall have not less than three and not more than eleven directors all directors shall be elected by majority vote of initial members directors shall not receive compensation_for their services you listed six members on your board e e e e e e president ceo also president ceo of corporation’ and receives compensation from corporation1 will have primary management responsibility over you willspend working time on your matters you have agreed to reimburse corporation’ for compensation treasurer also serves as coo of corporation1 and receives compensation from corporation1 secretary also serves as chairman of the board_of corporation1 chairman of the board also serves as the chairman of corporation2 director1 also serves as president ceo of corporation2 and receives compensation from corporation2 director2 also serves as coo of corporation2 and receives compensation from corporation2 of of each member has one vote on all matters coming before the members for action your bylaws do not contain any provision on membership qualifications other than naming the initial members as such you have adopted a conflict of interest policy law sec_501 provides that an organization described in subsection c is exempt from income_taxation sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes or for the prevention of cruelty to children provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose purposes and if the organization is not organized or operated for the primary purpose of carrying sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or it engages primarily in activities which rekkkkkekk on an unrelated_trade_or_business as defined in sec_513 nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes in determining the existence or revrul_54_305 1954_2_cb_127 concerns an organization whose purposes are to secure for hospitals and other charitable institutions the advantages of cooperation in establishing uniform standards as to quality and kind of supplies and the purchasing of the same and to promote the economical and efficient administration of hospitals and other institution and to establish and maintain a central purchasing agency any hospital or similar institution not conducted for profit and engaged in charitable work is eligible for membership the organization’s income is derived from dues cash discounts on purchases for members and service charges the ruling states that the activities of the organization - the purchase of supplies and the performance of related_services for the several otherwise unrelated charitable organizations that constitute its membership - cannot be termed charitable but are ordinary business activities the ruling holds that a corporation organized and operated for the primary purpose of operating and maintaining a purchasing agency for the benefit of otherwise unrelated members who are exempt from federal_income_tax as charitable organizations is engaged in business activities which would be unrelated activities if carried on by any one of the tax-exempt organizations served therefore the organization is not entitled to exemption under sec_101 the precursor of sec_501 revrul_69_528 1969_2_cb_127 concerns an organization formed to provide investment services for a fee exclusively to organizations exempt under sec_501 the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit other tax-exempt organizations such activity would constitute unrelated_trade_or_business thus the ruling holds that the organization is not described in sec_501 since it is regularly carrying on the business of providing investment services that would be unrelated_trade_or_business if carried on by any of the tax-exempt_organization on whose behalf it operates if the services were regularly provided by one tax-exempt_organization for revrul_71_529 1971_2_cb_234 concerns an organization formed specifically to assist sec_501 organizations to manage more effectively their endowment or investment funds membership in the organization is restricted to colleges and universities exempt under sec_501 its board_of directors is composed of representatives of the member organizations most of the operating_expenses of the organization are paid for by grants from independent charitable organizations the member organizations pay only a nominal fee for the services performed these fees represent less than fifteen percent of the total costs of operation the ruling states that by providing the services described above to its members the organization is performing an essential function for charitable organizations by performing this function for the organizations for a charge that is substantially below cost the organization is performing a charitable activity within the meaning of sec_501 consequently the ruling holds that the organization qualifies for exemption under sec_501 revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services for nonprofit_organizations exempt under sec_501 to improve the administration of their charitable programs the organization enters into hkkkekekkkek agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization’s activities are not charitable and therefore the organization does not qualify for exemption under sec_501 analysis you were formed as an administrative services organization to provide management and support services to organizations describe in sec_501 corporation’ and corporation2 are your initial members who aside from their common membership in you are unrelated you will enter into a management services agreement with each initial member under which the member will purchase certain management services in the areas of human resources finance and accounting information_technology and other support services thereby enabling those initial members to realize efficiencies and economies of scale fees for such services will be based on cost plus an administrative fee sec_1_501_c_3_-1 infers that an organization that is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business does not meet the requirements of sec_501 this principle is illustrated in revrul_54_305 which stands for the proposition that purchasing and related administrative support services that promote the economic and efficient administration of charitable organizations are not charitable activities but ordinary business activities if a charitable_organization were to provide such services to other unrelated charitable organizations such activities would be considered an unrelated_trade_or_business of the provider thus an organization engaged solely in such activities would be deemed organized and operated for the primary purpose of carrying on an unrelated_trade_or_business and consequently would fail to meet the requirements of sec_501 correspondingly if corporation1 were to provide administrative services to corporation2 for a fee such activities would constitute an unrelated_trade_or_business of corporation1 because the provision of administrative services to your initial members and other unrelated charitable organizations is your sole purpose and activity we conclude that you are organized and operated for the primary purpose of carrying on an unrelated_trade_or_business and do not qualify for exemption under sec_501 our conclusion is buttressed by revrul_69_528 in which it was held that if a tax-exempt_organization provides investment services for a fee to another unrelated tax-exempt_organization such activity would constitute an unrelated_trade_or_business thus it was reasoned that an organization formed for the sole purpose of providing such services is not described in sec_501 because it is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business krekekekkkk like investment services the services you provide can be obtained from for-profit commercial businesses the provision of commercially-available services to unrelated exempt_organizations at cost is not a basis for exemption under sec_501 this proposition is illustrated by comparing revrul_71_529 with revrul_72_369 in revrul_71_529 an organization formed to provide investment services to unrelated colleges and universities was found to be engaging in charitable activities because the fees paid_by its members for such services were nominal less than percent of the total costs of operations by comparison in revrul_72_369 an organization formed to provide managerial and consulting services at cost to exempt_organizations for the purpose of improving the administration of their charitable programs was found to be carrying on a regular commercial trade_or_business it was concluded that the organization does not qualify for exemption under sec_501 because the furnishing of commercially-available services at cost is insufficient to establish the activity as charitable you will provide commercially-available services to other unrelated sec_501 organizations either at cost or at cost plus a reasonable administrative fee thus your activities like those of the organization described in revrul_72_369 are not charitable accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the service will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of rrreekrkeekk columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the service if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
